Citation Nr: 0518372	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  01-05 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a nasal septum fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1956 
to March 1960.  He had additional Naval Reserve service from 
January 1991 to May 1991.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) for additional development and 
readjudication of the claim of entitlement to an increased 
(compensable) disability evaluation for his service-connected 
residuals of a fracture of the nasal septum.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in January 2005, and the 
case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim and the evidence necessary to substantiate it.

2.  The veteran's service-connected residuals of a nasal 
septum fracture is manifested by nasal obstruction of no more 
than 35 percent in each nostril, with dorsal pain on 
examination when wearing glasses, without evidence of facial 
disfigurement or other nasal symptoms.  In and of itself or 
in conjunction with other disabilities, it does not cause 
frequent periods of hospitalization, or marked interference 
with employment.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no 
more, for residuals of a nasal septum fracture have been met 
or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.20, 4.97, 
Diagnostic Codes 6502 and 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability evaluation 
for his service-connected residuals of a nasal fracture.  He 
claims that it obstructs his breathing and that a protruding 
nasal bone is painful when he wears glasses.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the February 2000 rating decision, 
April 2001 statement of the case, November 2002 supplemental 
statement of the case, and January 2005 supplemental 
statement of the case which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The April 2001 statement of the case and January 
2005 supplemental statement of the case provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, while the November 2002 supplemental statement of the 
case and January 2005 supplemental statement of the case 
provided the law and implementing regulations of the VCAA.  

Lastly, in correspondence dated in May 2001 and January 2004, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to a compensable 
disability evaluation for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in May 2001 and January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the May 2001 and January 
2004 VCAA notice contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
VCAA notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA Ear, Nose, and Throat (ENT) 
examinations in May 2004, February 2004, and November 2004.  
There is no indication that additional examination is 
necessary for the fair adjudication of the veteran's claim.  
38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to an increased rating 
for his nasal disorder.  Accordingly, the Board will proceed 
with appellate review.


Analysis

The veteran generally contends that his service-connected 
residuals of a nasal septum fracture are more severe than the 
current rating indicates.  He avers that his deviated nasal 
septum greatly interferes with his ability to breath out of 
his nose.  He alleges that his fractured nose did not heal 
properly, and that his nose bothers him when he wears glasses 
because of pain caused by a nasal bone protrusion.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

If an unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected nasal septum disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in May 1958 and sustained a 
simple fracture of the nasal septum with no artery or nose 
involvement.  

In a July 1960 rating decision, service connection was 
granted for residuals of a fracture of the nasal septum and 
rated as noncompensable from March 1960.  In March 1998, the 
veteran filed a claim for an increased evaluation for his 
service-connected nasal septum disorder.  The veteran's claim 
was denied in a February 2000 rating decision.  The veteran 
perfected an appeal of that denial.  

The veteran underwent VA ear, nose and throat (ENT) 
examination in May 2000.  In the report of that examination, 
in terms of history, it was noted that the veteran sustained 
a nasal fracture in 1958, that was not repaired.  The veteran 
stated that he had difficulty wearing spectacles, getting 
pain and pressure sensation, and that he also had nasal 
obstruction.  The veteran reported that he had received no 
treatment for his nasal disorder.  Upon examination, 
interference with breathing through the nose was noted.  
There was no purulent discharge, speech impairment or 
incapacitating episodes noted to result from the nasal 
disorder.  There was noted to be a bony spike right nasal 
bone, and turbinate hypertrophy.  The resulting diagnoses 
were displaced nasal fracture; turbinate hypertrophy; and 
nasal airway obstruction.  

VA outpatient treatment records through March 2003, fail to 
disclose treatment for nasal obstruction.  

Pursuant to the Board's 2003 remand, the veteran underwent a 
second VA ENT examination in February 2004.  In the report of 
that examination, the veteran reported breathing difficulty 
since service, stating that wearing glasses obstructed his 
breathing.  Upon examination, minimal breathing difficulty 
was found.  There was no purulent discharge, speech 
impairment, or incapacitating episode noted to result from 
the nasal disorder.  The diagnosis was chronic rhinitis.  The 
examiner opined that there was currently no significant 
obstruction to breathing, and that the septum was somewhat 
irregular but did not block either passage.  

In November 2004, the veteran underwent another VA ENT 
examination.  In the report of that examination, it was noted 
that the claims file was available for review, but that there 
were no changes to a previous examination due to the file 
review.  The veteran reported breathing problems.  Upon 
examination, a nasal fracture was noted with intermittent 
bilateral nasal obstruction.  There was no purulent 
discharge, speech impairment, or incapacitating episodes 
noted to result from the nasal disorder.  Dorsal pain when 
wearing glasses was noted as an additional symptom.  A nasal 
obstruction percentage of 35 percent was noted for the left 
nostril and the right nostril.  Facial disfigurement was 
noted to not be an issue.  The diagnosis was nasal fracture, 
rhinitis.  

The foregoing evidence demonstrates that the veteran's 
service-connected residuals of a nasal septum fracture are 
manifested by nasal obstruction of no more than 35 percent in 
each nostril, with dorsal pain on examination when wearing 
glasses, without evidence of facial disfigurement or other 
nasal symptoms.  

The veteran's service-connected residuals of a nasal septum 
fracture are currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, pertaining to traumatic deviation of 
the nasal septum.  That diagnostic code provides a maximum 
schedular evaluation of 10 percent for nasal septum deviation 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.   This is the 
highest rating available under the Diagnostic Code for the 
evaluation of residuals of a nasal fracture involving 
deviation of the nasal septum.  

The Board finds that the assignment of the current 
noncompensable zero percent disability rating for service-
connected residuals of a nasal septum fracture is the most 
appropriate evaluation available under Diagnostic Code 6502.  
The obstruction of the veteran's nasal passage has been found 
to be 35 percent on both sides, which does not approach or 
approximate the 50 percent obstruction required for a 
compensable rating under Diagnostic Code 6502.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 
6502.

The veteran's service-connected residuals of a nasal septum 
fracture, however, are also manifested by objective evidence 
on examination of pain when wearing glasses.  Further, there 
is objective evidence that the veteran's fracture of his 
nasal septum caused it to be somewhat irregular; there is 
also evidence that it is this irregularity which causes the 
veteran to perceive pain at the sight of his nasal fracture.  
Given the nature of the injury, the Board finds that these 
symptoms can be rated as analogous to a scar.  38 C.F.R. § 
4.20.  

38 C.F.R. § 4.118, Diagnostic Code 7804 (2000 and 2004), 
provides a 10 percent rating for a painful superficial scar 
on examination.  Essentially, the irregularity in the 
veteran's nasal structure was one of the residuals of the 
fracture, just as was the nasal obstruction.  This residual 
irregularity, described in the 2000 VA examination as a bony 
spike right nasal bone, has manifest pain at the point of the 
fracture on objective examination in 2004.  Prior to that, 
there was no objective evidence of this symptom.  Thus, the 
Board finds that the record presents a basis for assignment 
of a 10 percent rating for the veteran's residuals of a nasal 
septum fracture by analogy to scars.  On the other hand, a 10 
percent rating is the highest rating available under 
Diagnostic Code 7804 for a painful scar.  Other scars shall 
be rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000 and 2004).  As 
such, there is no basis under the rating code for scars, or 
under any other rating code that could be found analogous, to 
provide the veteran with a higher rating for his service-
connected residuals of a nasal septum fracture.  

Finally, given that the RO has considered the issue of an 
extraschedular rating, and that the veteran has argued that 
the severity of his disability is not adequately rated under 
the schedular rating code, the Board is compelled to consider 
the provisions of 38 C.F.R. § 3.321 (2004), as to whether the 
veteran's nasal disorder presents such an unusual disability 
picture so as to require application of that regulation.  The 
Board finds that the veteran's service-connected residuals of 
a fracture of the nasal septum have not presented such an 
exceptional or unusual disability picture, characterized by 
such factors as frequent periods of hospitalization or marked 
interference with work, to warrant referral of the case to 
the Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating for any period of 
time since the veteran filed his claim for an increased 
evaluation.  38 C.F.R. § 3.321(b).  

The veteran has not been hospitalized for his nasal disorder, 
and in fact, there is no evidence that he has sought medical 
treatment for that disorder.  In terms of interference with 
work, the three VA examinations indicated that the veteran 
has had no periods of incapacitation due to his nasal 
disorder.  Moreover, the veteran has given no indication that 
he has missed work or that his ability to work has suffered 
because of his residuals of a nasal fracture.  

The Board concludes that the veteran is adequately 
compensated through the schedular rating assigned, and 
therefore, referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) is not appropriate.  

In conclusion, it is important to recognize in this analysis 
that a 10 percent disability evaluation assigned herein 
represents significant impairment.  It is also noteworthy 
that the veteran has other significant nonservice-connected 
disabilities that affect his ability to work.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of the 10 percent rating assigned 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 10 percent, and no 
higher, for residuals of a fracture of the nasal septum is 
granted, subject to the provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


